DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claim 8 pertaining to “wherein in one game play, the period during which setting to the first state is made is longer than the period during which setting to the second state is made” and the features of Claim 16 pertaining to “An article for games configured to enable acquisition of information by the game device according to Claim 1, wherein when the article for games is the article of the first type, the article for games has information which identifies a game element which appears in the game executed by the game device, in a format which enables acquisition of the information when the acquisition unit is set to the first state, and disables acquisition of the information when the acquisition unit is set to the second state, and when the article for games is the article of the second type, the article for games does not have the information which identifies a game element which appears in the game, and has information in a format which enables acquisition of the information when the acquisition unit is set to the second state, and disables acquisition of the information when the acquisition unit is set to the first state” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide proper antecedent basis for the features of Claim 8 pertaining to “wherein in one game play, the period during which setting to the first state is made is longer than the period during which setting to the second state is made”.
The specification fails to provide proper antecedent basis for the features of Claim 16 pertaining to “An article for games configured to enable acquisition of information by the game device according to Claim 1, wherein when the article for games is the article of the first type, the article for games has information which identifies a game element which appears in the game executed by the game device, in a format which enables acquisition of the information when the acquisition unit is set to the first state, and disables acquisition of the information when the acquisition unit is set to the second state, and when the article for games is the article of the second type, the article for games does not have the information which identifies a game element which appears in the game, and has information in a format which enables acquisition of the information when the acquisition unit is set to the second state, and disables acquisition of the information when the acquisition unit is set to the first state”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the two instances of limitation "the period" in lines 2-3; however, there is insufficient antecedent basis for this limitation in the claim.  Furthermore, Claim 8 is indefinite due to the fact that it is unclear in regards to what “the period” refers to.  For example, is it a time period needed to set the first state and/or second state or does it pertain to the time period that acquisition unit remains in the first state and/or second state. In this regards such claimed features are ambiguous, wherein one skilled in the art could not reasonably ascertain the scope of the claimed limitations.
In regards to claim 14 it is unclear in regards to whether the applicant is intended to claim the gaming device of Claim 1, the gaming device of Claim 1 further including a program product, or a program product itself.
In regards to Claim 16 it is unclear in regards to whether the applicant is intended to claim the gaming device of Claim 1, the gaming device of Claim 1 further including an article for games, or the article for games itself.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 14 refers to a program product including a computer to function as the means of the game device according to Claim 1; however, Claim 1 is drawn towards a game device comprising board surface, acquisition unit, execution unit, and a setting unit.  Claim 14 fails to further limit the gaming device of Claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 16 refers to an article for games configured to enable acquisition of information by the game device according to Claim 1; however, Claim 1 is drawn towards a game device comprising board surface, acquisition unit, execution unit, and a setting unit.  Claim 16 fails to further limit the gaming device of Claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 14 are ineligible subject matter because the claimed limitations are drawn toward non-statutory subject matter.  Particularly, the broadest reasonable interpretation of the claims is drawn toward computer readable media (also called computer readable medium and other such variants including program product), which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Therefore, since the claims cover transitory propagating signals per se the claims are rendered non-statutory.  In order to overcome the above rejection the applicant is advised to narrow the claims to cover only statutory embodiments e.g. by adding the limitation "non-transitory".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inubushi (JP 2016-077550 A).
(please refer the attached English translation of Inubushi JP 2016-077550 A for proper citations)
Claim 1 and 15:  Inubushi discloses gaming system comprising: a game device that executes processing related to a game (¶ 15-19); and an article of a first type and an article of a second type different from the article of the first type which are configured to enable acquisition of information by the game device (Fig. 1, ¶ 11, 14), wherein the game device includes: a board surface (surface of gaming device including reading unit 150) configured to allow an article of the first type (figurine) and an article of the second type (id card) different from the article of the first type to be placed (Fig. 1, ¶ 11, 14); an acquisition unit (150) configured to, for the article of the first type and the article of the second type placed on the board surface, acquire first game information associated with the article of the first type or second game information associated with the article of the second type (¶ 11, 14); an execution unit (174) configured to execute a game based on the first game information acquired by the acquisition unit (¶ 17-19); and a setting unit (170) configured to set the acquisition unit to one of a first state and a second state, the first state in which the first game information is acquired from the article of the first type, the second state in which the second game information is acquired from the article of the second type (Fig. 9, ¶ 43-45, the reading unit is initially set to state to read the article of the second type, the gaming display instructs the user to provide the article of the first type, in which the reading unit is set to a state to read the article of the first type).
Claim 2:  Inubushi teaches wherein the first game information and the second game information are acquired via processing in different methods, in the first state, the acquisition unit performs acquisition of information from an article without performing processing for acquiring the second game information, and in the second state, the acquisition unit performs acquisition of information from an article without performing processing for acquiring the first game information (Fig. 9, ¶ 43-45).
Claim 5:   Inubushi teaches wherein in the first state and the second state, acquisition of information is performed by the acquisition unit on a same area on the board surface (Fig. 1, ¶ 11-14, the same area being the surface area of the reading unit (150)).
Claim 14:  Inubushi teaches a program product that causes a computer to function as the means of the game device according to Claim 1 (see above, ¶ 1, 9, 54, 70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inubushi (JP 2016-077550) in view of Kaji (US 2003/0171142).
Claim 3:  Inubushi teaches the above, in addition to wherein the acquisition unit includes an image capturing unit that acquires image information by capturing an image, the image information being an object to which the processing of different methods is applied (Inubushi - ¶ 11, 14), but lacks explicitly suggesting capturing an image from a back surface of the board surface.  However, an analogous art of Kaji teaches a type of acquisition unit that includes an image capturing unit that acquires image information by capturing an image from a back surface of the board surface (Figs. 2, 4-6, ¶ 153-161).  It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image capturing unit of Inubushi such that the image capturing unit acquires image information by capturing an image from a back surface of the board surface as taught by Kaji because such a modification would have yielded predictable results, namely, a means of acquiring image information by capturing an image in which at least Inubushi is intended.  Such a modification would provide a smoother progress of the game (Kaji - ¶ 14).
Claim 6:  Inubushi teaches the above, in addition to accepting forms of payment (Inubushi - ¶ 12), but lacks explicitly suggesting wherein the acquisition unit performs acquisition of the first game information and the second game information under a condition that payment of a fee is made.  However, an analogous art of Kaji teaches wherein the acquisition unit performs acquisition of game information of objects under a condition that payment of a fee is made (Figs. 38-39, ¶ 294-302).  It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquisition unit performing acquisition of the first and second game information of Inubushi such that acquisition is executed until a payment of a fee is made as taught by Kaji because such a modification would provide a means of payment or revenue to the establishment for providing the game to the user.  Such a modification in terms of payment of a fee to play a game is routine to one of ordinary skill in the art.
Claim 7:  Inubushi teaches the above, in addition to the acquisition unit being set to the second state for acquiring information from the article of the second type (see above), but lacks explicitly suggesting the game device further comprising a presentation unit configured to present a presentation element of the game, wherein when the acquisition unit is set to the second state, the presentation unit presents that acquisition of information from the article of the second type is possible.  However, an analogous art of Kaji teaches a gaming device having a presentation unit configured to present a presentation element of a game, wherein when the acquisition unit is set to the second state e.g. a state to acquire information from an article of a second type (integrated club card or user id card), the presentation unit presents that acquisition of information from the article of the second type is possible (¶ 288-300).  It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified gaming device of Inubushi to include a presentation unit to provide a means of indicating to a user when acquisition of information from the article of the second type is possible, as taught by Kaji, because such a modification would make the overall gaming environment more user friendly.  Such a modification would provide a smoother progress of the game (Kaji - ¶ 14).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inubushi (JP 2016-077550).
Claim 8:  Inubushi teaches the above, but lacks explicitly suggesting wherein in one game play, the period during which setting to the first state is made is longer than the period during which setting to the second state is made.  Inubushi at least discloses setting to the first state and setting to the second state (see above).  Furthermore, applicant fails to disclose that wherein in one game play, the period during which setting to the first state is made is longer than the period during which setting to the second state is made solve any stated problem, provides an advantage, or is for any particular purpose.  Moreover, it appears that the setting means, or applicant’s invention, would perform the same function of setting the acquisition unit from a first state to a second state, regardless of whether or not the period for setting the first state is longer than the period for setting the second state.  Therefore, it would have been prima facie obvious to modify Inubushi to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Inubushi.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inubushi (JP 2016-077550) in view of Dimitriadis (US 2012/0231867).
Claim 9:  Inubushi teaches wherein the first game information is held in the article of the first type as a code (2d code), and the second game information is held in the article of the second type as a code (2d code)(¶ 14, “The reading unit 150 is not limited to the illustrated IC reader, and for example, code information (for example, a two-dimensional code) corresponding to the figure ID and the user ID is printed on the figure F and the user card, respectively. If so, it may be a code reader that reads this code information.”), but fails to teach the code of the article of the first type being in a first format and the code of the article of the second type being in a second format different from the first format.  However, An analogous art of Dimitriadis teaches a game requiring game articles or pieces, wherein each stores corresponding game information thereon via printed codes, wherein the code of a first game piece or article is of a different format of the code of a second game piece or article (¶ 58, 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the game article code means of Inubushi to include codes of different formats as taught by Dimitriadis to uniquely identify the game pieces as belonging to the same game or instance thereof (Dimitriadis - ¶ 58, 72).  Such a modification adds to the security of the gaming environment due to the varying formats.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inubushi (JP 2016-077550) in view of Terauchi (JP 2002-153675 A).
(please refer the attached English translation of Terauchi JP 2002-153675 A for proper citations).
Claim 10:  Inubushi teaches the above, but lacks explicitly suggesting the game device further comprising a provision unit configured to provide an article, wherein the article of the first type is an object to be provided by the provision unit, whereas the article of the second type is not an object to be provided by the provision unit.  However, an analogous art of Terauchi teaches a gaming device further comprising a provision unit configured to provide an article, wherein the article of a first type is an object to be provided by the provision unit, wherein the provision unit only provides objects of the first type (¶ 5-9, 10-12).  It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified gaming device of Inubushi to include provision unit of Terauchi to provide additional element to game play.  Such a modification provides a higher degree of emotional empathy for the game and make the game enjoyable (Terachi - ¶ 3).

Allowable Subject Matter
Claims 4 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715